                                                                                MAY 20 2020
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           DANVILLE DIVISION


UNITED STATES OF AMERICA                   )
                                           )
v.                                         )         Case No. 4:18-cr-00012-1
                                           )
DASHAWN ANTHONY,                           )
               Defendant.                  )

__________________________________________________________________


                                    ORDER
      On Motion of the defendant, and for good cause shown because Defendant’s

Position on Sentencing Date and Videoconferencing contains personal

psychological information, the Court hereby ORDERS that Defendant’s Position

on Sentencing Date and Videoconferencing be placed under seal until further order

of the Court.

                           18th
      It is Ordered this _________ day of May 2020
                                                               Digitally signed by Michael F. Urbanski
                                                               DN: cn=Michael F. Urbanski, o=Western
                                                               District of Virginia, ou=United States District
                                                               Court, email=mikeu@vawd.uscourts.gov,
                                                               c=US
                                           ____________________________
                                                               Date: 2020.05.18 18:45:09 -04'00'


                                              United States District Judge
